Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered May 24, 2013, which, to the extent appealed from as limited by the briefs, in this action for personal injuries, denied defendants’ motion to compel plaintiff to provide additional post-note of issue discovery, unanimously affirmed, without costs.
The court did not abuse its discretion in denying defendants’ motion to compel plaintiff to provide additional post-note of issue discovery and to appear for an additional deposition (see generally 148 Magnolia, LLC v Merrimack Mut. Fire Ins. Co., 62 AD3d 486 [1st Dept 2009]). There is no basis for disturbing the court’s determination that plaintiff had fully complied with its prior discovery order and defendants’ subsequent discovery demands, and defendants fail to identify any specific information that had not yet been made available. Furthermore, the court did not abuse its discretion in determining that a third deposition of plaintiff was not warranted, since defendants had a sufficient opportunity to inquire into the relevant matters during plaintiffs prior depositions.
We have considered defendants’ remaining arguments and find them unavailing. Concur — Tom, J.P., Friedman, Acosta, Moskowitz and Gische, JJ.